DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-22 are pending in this application.

Claim Objections
Claim 5 objected to because of the following informalities:  
In Claim 5 “propellent” should be “propellant”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7, 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by a first interpretation of Stein (U.S. Patent No. 3,170,286), hereinafter Stein.

Regarding Independent Claim 7, Stein teaches a rocket propulsion system (Figure 1), comprising
a combustion chamber (12); and
a propellant injector (16) coupled to the combustion chamber (Figure 1 – the injector, 16, is attached to/coupled to the combustion chamber), and including:
an oxidizer inlet (Figure 1 – Column 3, Lines 45-48);
30) in fluid communication with the oxidizer inlet (Figure 1 – Column 3, Lines 45-48 – the oxidizer flows from the inlet to the distributer);
a fuel inlet (85);
a fuel distributor (44) in fluid communication with the fuel inlet (Column 3, Line 72- Column 4, Line 2 – the fuel flows from the inlet to the distributor);
a fuel piston (48) movably positioned between the fuel inlet and the fuel distributor (Figure 1 – Column 3, Lines 32-35 and Column 4, Lines 2-10 – the fuel piston is moveable positioned such that it can stop the flow of fuel and therefore is between the inlet and the distributor);
an oxidizer piston (64) movably positioned between the oxidizer inlet and the oxidizer distributor (Figure 1 – Column 3, Lines 45-56 – the oxidizer piston is in the flow path from the oxidizer inlet to the distributor), and positioned to open an oxidizer flow path between the oxidizer inlet and the oxidizer distributor before the fuel piston opens a fuel flow path between the fuel inlet and the fuel distributor (Figure 1 – Column 5, Line 58- Column 6, Line 3 and Column 6, Lines 21-36 – the piston, 66, is used press against the fuel piston to stop the flow of fuel and further provide movement of the oxidizer piston such that the oxidizer flow is stopped;  Therefore a reverse of the operation would see the oxidizer flow path opened before the fuel flow path is opened).

Regarding Claim 9, Stein teaches the invention as claimed and discussed above. Stein further teaches the fuel piston and the oxidizer piston each have an annular shape (Figure 1 – the fuel piston, 48, and the oxidizer piston, 64, are both annularly shaped), and wherein the fuel piston is positioned within an annulus of the oxidizer piston (Figure 1 – the fuel piston is has a “u” cross-section with a portion being within the annulus of the oxidizer piston).

Regarding Claim 10, Stein teaches the invention as claimed and discussed above. Stein further teaches a piston actuator port (80) in fluid communication with the fuel piston and the oxidizer piston (Figure 1 – Column 3, Lines 65-70 and Column 5, Line 58 – Column 6, Line 3 – the actuator port provides fluid to drive the piston, 66, to contact and drive the fuel and oxidizer pistons and is provided fluid from the tank that provides fluid to pressurize the oxidizer tank where the oxidizer flows to be in contact with both the fuel and oxidizer pistons, therefore the port is in fluid communication with the fuel and oxidizer pistons).

Regarding Claim 11, Stein teaches the invention as claimed and discussed above. Stein further teaches the fuel piston is positioned to engage a first surface of the oxidizer piston to drive both the fuel piston and the oxidizer piston to respective closed positions (Figure 1 – Column 5, Line 58- Column 6, Line 3 - the fuel piston is in contact with the outer surface of the oxidizer piston where the fuel piston drives both the fuel piston and oxidizer piston to a closed position) when a pressure at the actuator port is at a first level (Figure 1 – Column 5, Line 58- Column 6, Line 3 - the fuel piston and oxidizer piston are driven to a closed position when the pressure provided by the port is at a first level), and wherein the fuel piston and the oxidizer piston move relative to each other to respective open positions when a pressure at the actuator port is at a second level less than the first level (Figure 1 – Column 5, Line 58- Column 6, Line 3 and Column 6, Lines 21-36 - the fuel piston and oxidizer piston move to an open position when the pressure provided by the port is at a second level which is less than the first level).

Claim(s) 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by a second interpretation of Stein (U.S. Patent No. 3,170,286), hereinafter Stein.

Regarding Independent Claim 7, Stein teaches a rocket propulsion system (Figure 1), comprising
a combustion chamber (12); and
a propellant injector (16) coupled to the combustion chamber (Figure 1 – the injector, 16, is attached to/coupled to the combustion chamber), and including:
an oxidizer inlet (Figure 1 – Column 3, Lines 45-48);
an oxidizer distributor (30) in fluid communication with the oxidizer inlet (Figure 1 – Column 3, Lines 45-48 – the oxidizer flows from the inlet to the distributer);
a fuel inlet (85);
a fuel distributor (44) in fluid communication with the fuel inlet (Column 3, Line 72- Column 4, Line 2 – the fuel flows from the inlet to the distributor);
a fuel piston (66) movably positioned between the fuel inlet and the fuel distributor (Figure 1 – Column 3, Lines 32-35 and Column 4, Lines 2-10 – the fuel piston is moveable positioned such that it can stop the flow of fuel and therefore is between the inlet and the distributor);
48 and 50) movably positioned between the oxidizer inlet and the oxidizer distributor (Figure 1 – Column 3, Lines 45-56 – the oxidizer piston is in the flow path from the oxidizer inlet to the distributor), and positioned to open an oxidizer flow path between the oxidizer inlet and the oxidizer distributor before the fuel piston opens a fuel flow path between the fuel inlet and the fuel distributor (Figure 1 – Column 5, Line 58- Column 6, Line 3 and Column 6, Lines 21-36 – the fuel piston, 66, is used press against the oxidizer piston to stop the flow of fuel and further provide movement of the oxidizer piston such that the oxidizer flow is stopped;  Therefore a reverse of the operation would see the oxidizer flow path opened before the fuel flow path is opened).

Regarding Claim 8, Stein teaches the invention as claimed and discussed above. Stein further teaches the fuel piston is slideable relative to the oxidizer piston (Figure 1 – Column 5, Line 58- Column 6, Line 3 and Column 6, Lines 21-36 - the fuel piston, 66, slides independent and therefor relative to the oxidizer piston).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Stuart (U.S. Patent No. 3,768,254), hereinafter Stuart, in view Etheridge (U.S. Patent No. 4,894,986), hereinafter Etheridge.

Regarding Independent Claim 1 and claims 2, 4-6, Stuart teaches (Claim 1) a rocket propulsion system (Figure 1), comprising:
a combustion chamber (22) having an inwardly-facing chamber wall enclosing a combustion zone (24), the chamber having generally spherical shape with the chamber wall exposed to the combustion zone (Figure 1 – the chamber wall of the combustion chamber, 22, has a spherical shape); and
a propellant injector (26) coupled to the combustion chamber and having at least one fuel injector nozzle (Figure 1 – Column 3, Lines 10-16 – the propellant injector, 26, is coupled to the combustion chamber with at least one fuel injector nozzle);
(Claim 2) wherein the system further comprises an engine nozzle (30) positioned downstream of the combustion chamber to receive combustion products produced in the combustion zone (Figure 1 – Column 3, Lines 23-25 – the nozzle is positioned downstream of the combustion chamber and exhausts the gases from the combustion chamber).
Stuart does not teach (Claim 1) at least one fuel injector nozzle positioned to direct a flow of cooling fuel outwardly to and along the inwardly-facing chamber wall;
(Claim 2) the at least one fuel injector nozzle includes a spray ring;
(Claim 4) the at least one fuel injector nozzle is positioned to direct fuel tangentially along the inwardly-facing chamber wall;
Claim 5) the propellent injector further includes at least one fuel outlet positioned to direct a portion of fuel axially into the combustion chamber;
(Claim 6) the propellant injector further includes at least one oxidizer outlet positioned to direct oxidizer outwardly into the combustion chamber, transverse to the portion of fuel directed axially into the combustion chamber.
However, Etheridge teaches an injector for a rocket engine (Column 1, Lines 4-7) with (Claim 1) at least one fuel injector nozzle (57) positioned to direct a flow of cooling fuel outwardly to and along the inwardly-facing chamber wall (Figure 4 – Column 2, Lines 30-32 and Lines 43-45 and Column 3, Lines 34-37 and 59-62– the  outermost injectors, 57, injects fuel outwardly along the wall to provide cooling – See annotated Figure below for clarification); 
(Claim 2) the at least one fuel injector nozzle includes a spray ring (Column 3, Lines 59-62 – the at least one fuel injector is a series of nozzles arranged in an annular fashion thereby a spray ring); 
(Claim 4) the at least one fuel injector nozzle is positioned to direct fuel tangentially along the inwardly-facing chamber wall (Figure 4 – Column 2, Lines 30-32 and Lines 43-45 and Column 3, Lines 34-37 and 59-62– the  outermost injectors, 57, injects fuel outwardly along/tangentially along the wall to provide cooling); 
(Claim 5) the propellent injector further includes at least one fuel outlet positioned to direct a portion of fuel axially into the combustion chamber (Figure 4 – Column 2, Lines 30-32 and Lines 43-45 and Column 3, Lines 34-37 and 59-62– the inner most injector, 57, injects fuel axially into the combustion chamber – See annotated figure below for clarification);
Claim 6) the propellant injector further includes at least one oxidizer outlet (Figure 4 – Column 3, Lines 26-29 – the ring formed by the pintle, 47, is the oxidizer outlet) positioned to direct oxidizer outwardly into the combustion chamber, transverse to the portion of fuel directed axially into the combustion chamber (Figure 4 – the oxidizer outlet directs the oxidizer transverse to the fuel directed axially into the combustion chamber).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Stuart by replacing the propellant injector of Stuart with the propellant injector of Etheridge thus including (Claim 1) at least one fuel injector nozzle positioned to direct a flow of cooling fuel outwardly to and along the inwardly-facing chamber wall; (Claim 2) the at least one fuel injector nozzle includes a spray ring; (Claim 4) the at least one fuel injector nozzle is positioned to direct fuel tangentially along the inwardly-facing chamber wall; (Claim 5) the propellent injector further includes at least one fuel outlet positioned to direct a portion of fuel axially into the combustion chamber; (Claim 6) the propellant injector further includes at least one oxidizer outlet positioned to direct oxidizer outwardly into the combustion chamber, transverse to the portion of fuel directed axially into the combustion chamber, as taught by Etheridge, in order to have an injector that provides high efficiency of mixing, while providing cooling to the combustion chamber wall (Etheridge – Column 2, Lines 41-45).

    PNG
    media_image1.png
    660
    833
    media_image1.png
    Greyscale


Figure 1 - Annotated Figure from Etheridge

Regarding Claim 3, Stuart in view of Etheridge teaches the invention as claimed and discussed above. Stuart further teaches the chamber wall does not include cooling flow channels (Figure 1 – the combustion chamber wall does not include cooling flow channels).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over first interpretation of Stein in view of Chrones (U.S. Patent No. 6,185,927), hereinafter Chrones.

Regarding Claim 12, Stein teaches the invention as claimed and discussed above. 
Stein further teaches the oxidizer distributer is positioned to direct a spray of oxidizer radially outwardly (Figure 1 – Column 3, Lines 26-31 – the distributer is positioned to direct a spray of oxidizer radially outwards from the flange, 46), and wherein the fuel distributer includes a fuel outlet (34) positioned to direct a cylindrical flow of fuel transversely to and through the spray of oxidizer (Figure 1 – Column 3, Lines 26-31 – the flow of fuel is from a circular passage and therefore the flow is cylindrical transverse to and through the spray of oxidizer). 
Stein does not the oxidizer distributer includes a plurality of oxidizer outlet orifices.
However, Chrones teaches a rocket propellant injector (Title) with an oxidizer distributer that directs the flow radially outward (Figure – the oxidizer is projected through the outlet, 54 and 86, radially outward) wherein the oxidizer distributer includes a plurality of oxidizer outlet orifices (Column 3, Lines 7-11 – the oxidizer distributer is a plurality of openings/orifices).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Stein by making the oxidizer distributer includes a plurality of oxidizer outlet orifices, as taught by Chrones, in order to meter the flow of propellant is the most desired fashion (Chrones – Column 3, Lines 9-11).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over first interpretation of Stein in view of Etheridge.

Regarding Claim 13, Stein teaches the invention as claimed and discussed above. Stein further teaches a fuel flow outlet (34) positioned to direct a portion of fuel axially into the combustion chamber (Figure 1 – Column 3, Lines 26-31 – the flow of fuel is from a circular passage and therefore the flow is cylindrical transverse to and axially into the combustion chamber); and
an oxidizer outlet (Figure 1 – Column 3, Lines 26-31 – the oxidizer distributer is positioned to direct a spray of oxidizer radially outwards from the flange, 46, through a radial outlet) positioned to direct oxidizer outwardly into the combustion chamber, transverse to the portion of fuel (Figure 1 – the flow of the oxidizer from the flange, 46, is transverse to the axially directed portion of the fuel).
Stein does not teach cooling flow orifices positioned to direct a first portion fuel tangentially along an inner wall of the combustion chamber.
However, Etheridge teaches an injector for a rocket engine (Column 1, Lines 4-7) with cooling flow orifices positioned to direct a portion of fuel tangentially along an inner wall of the combustion chamber (Figure 4 – Column 2, Lines 30-32 and Lines 43-45 and Column 3, Lines 34-37 and 59-62– the outermost injectors, 57, injects fuel outwardly along the wall to provide cooling – See annotated Figure below for clarification).
Etheridge – Column 2, Lines 41-45).

    PNG
    media_image1.png
    660
    833
    media_image1.png
    Greyscale


Figure 2 - Annotated Figure from Etheridge

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the first interpretation of Stein in view of Thayer (U.S. Patent No. 5,683,033), hereinafter Thayer.

Regarding Claim 14, Stein teaches the invention as claimed and discussed above. 
Stein further teaches an exhaust nozzle (14) coupled to the combustion chamber (Figure 1 – the nozzle, 14, is connected to the combustion chamber, 12), the exhaust nozzle having a throat (Figure 1 – the narrowest portion of the nozzle, 14, is the throat) and an exit downstream of the throat (Figure 1 – the opening at the right most end of the nozzle, 14, is the exit that is to the right/downstream from the throat), the exit having an exit crosssectional area (Figure 1 – the exit has a cross-sectional area).
Stein does not teach the nozzle further including a plurality of injection ports positioned to direct an injected flow transverse to an inner wall of the nozzle; and
a controller operatively coupled to the injection ports to (a) direct injection of a fluid through the injection ports to reduce an effective cross-sectional area of the nozzle for operation at a first altitude, and (b) cease injection of the fluid at a second altitude greater than the first altitude.
However, Thayer teaches rocket nozzle (Title,) wherein the nozzle further including a plurality of injection ports (110) positioned to direct an injected flow transverse to an inner wall of the nozzle (Figure 8 – the ports direct a flow transverse to the inner wall of the nozzle); and
a controller operatively coupled to the injection ports (Figure 8 – Column 6, Lines 13-20 – the computer controls the valves to control the flow through the ports) to (a) direct injection of a fluid through the injection ports to reduce an effective cross-sectional area of the Figure 8 – Column 10, Lines 47-56 and Column 11, Lines 15-20 – fluid is provided through all the ports at a first altitude corresponding to a first pressure ratio and therefore providing a first expansion ratio, i.e. a reduced effective cross-section area), and (b) cease injection of the fluid at a second altitude greater than the first altitude (Figure 8 – Column 10, Lines 47-56 and Column 11, Lines 15-20 – the fluid flow from all the ports is stopped at a higher altitude corresponding to a second pressure ratio thereby providing a second expansion ratio that is greater than the first).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Stein to include a plurality of injection ports positioned to direct an injected flow transverse to an inner wall of the nozzle; and a controller operatively coupled to the injection ports to (a) direct injection of a fluid through the injection ports to reduce an effective cross-sectional area of the nozzle for operation at a first altitude, and (b) cease injection of the fluid at a second altitude greater than the first altitude, as taught by Thayer, in order to have a rocket nozzle that has a high expansion area ratio, which is operable at low pressure ratios at low altitudes and at high pressure ratios at high altitudes (Thayer – Column 3, Lines 36-39).

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ruffino (U.S. Pre-grant Publication 2016/0069299), hereinafter Ruffino, in view of Stuart and Etheridge.

Regarding Independent Claim 15 and Claims 17-18, Ruffino teaches a reusable space vehicle system (Paragraph 0002 and 0037), comprising:
Paragraphs 0002 and 0037  - the system is a space plane that is a single stage to orbit/height requiring anaerobic propulsion means, and takes off and lands as a normal aircraft can and therefore is horizontal takeoff and landing with ground assistance); and
a rocket propulsion system (Paragraph 0007 – the space plane has a rocket prolusion system), carried by the spaceplane (Paragraph 0007 – the space plane carries the rocket engine), and including:
a combustion chamber (Paragraph 0007 – the rocket propulsion system has a combustion chamber).
Ruffino does not teach (Claim 15) the combustion chamber having an inwardly-facing chamber wall enclosing a combustion zone, the chamber having generally spherical shape with the chamber wall exposed to the combustion zone; and
a propellant injector coupled to the combustion chamber and having at least one fuel injector nozzle positioned to direct a flow of cooling fuel outwardly along the inwardly-facing chamber wall.
However, Stuart teaches (Claim 15) a rocket propulsion system (Figure 1), comprising:
a combustion chamber (22) having an inwardly-facing chamber wall enclosing a combustion zone (24), the chamber having generally spherical shape with the chamber wall exposed to the combustion zone (Figure 1 – the chamber wall of the combustion chamber, 22, has a spherical shape); and
26) coupled to the combustion chamber and having at least one fuel injector nozzle (Figure 1 – Column 3, Lines 10-16 – the propellant injector, 26, is coupled to the combustion chamber with at least one fuel injector nozzle).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Ruffino by replacing the rocket propulsion system of Ruffino with the rocket propulsion system of Stuart, thereby including the combustion chamber having an inwardly-facing chamber wall enclosing a combustion zone, the chamber having generally spherical shape with the chamber wall exposed to the combustion zone; and a propellant injector coupled to the combustion chamber and having at least one fuel injector nozzle positioned to direct a flow of cooling fuel outwardly along the inwardly-facing chamber wall, as taught by Stuart, in order to provide a rocket engine wherein the need for storing large volumes and weight of oxidizer in the vehicle at take-off is eliminated (Stuart – Column 2, Lines 19-22).
Ruffino in view of Stuart do not teach (Claim 15) at least one fuel injector nozzle positioned to direct a flow of cooling fuel outwardly to and along the inwardly-facing chamber wall; 
(Claim 17) the at least one fuel injector nozzle is spaced apart from the inwardly-facing chamber wall; 
(Claim 18) the propellent injector further includes: at least one fuel outlet positioned to direct a portion of fuel axially into the combustion chamber; and at least one oxidizer outlet positioned to direct oxidizer outwardly into the combustion chamber, transverse to the portion of fuel directed axially into the combustion chamber.
Column 1, Lines 4-7) with (Claim 15) at least one fuel injector nozzle (57) positioned to direct a flow of cooling fuel outwardly to and along the inwardly-facing chamber wall (Figure 4 – Column 2, Lines 30-32 and Lines 43-45 and Column 3, Lines 34-37 and 59-62– the outermost injectors, 57, injects fuel outwardly along the wall to provide cooling – See annotated Figure below for clarification); 
(Claim 17) the at least one fuel injector nozzle is spaced apart from the inwardly-facing chamber wall (Figure 4 – the fuel injector nozzle is spaced from the inwardly facing chamber wall as shown in the Figure);
(Claim 18) the propellent injector further includes: at least one fuel outlet positioned to direct a portion of fuel axially into the combustion chamber (Figure 4 – Column 2, Lines 30-32 and Lines 43-45 and Column 3, Lines 34-37 and 59-62– the inner most injector, 57, injects fuel axially into the combustion chamber – See annotated figure below for clarification); and at least one oxidizer outlet (Figure 4 – Column 3, Lines 26-29 – the ring formed by the pintle, 47, is the oxidizer outlet) positioned to direct oxidizer outwardly into the combustion chamber, transverse to the portion of fuel directed axially into the combustion chamber (Figure 4 – the oxidizer outlet directs the oxidizer transverse to the fuel directed axially into the combustion chamber).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Ruffino in view of Stuart by replacing the propellant injector of Ruffino in view of Stuart with the propellant injector of Etheridge thus including (Claim 1) at least one fuel injector nozzle positioned to direct a flow of cooling fuel outwardly to and along the inwardly-facing chamber wall; (Claim 17) the at least one fuel injector nozzle is spaced apart from the inwardly-facing chamber wall; (Claim 18) the propellent injector further includes: at least one fuel outlet positioned to direct a portion of fuel axially into the combustion chamber; and at least one oxidizer outlet positioned to direct oxidizer outwardly into the combustion chamber, transverse to the portion of fuel directed axially into the combustion chamber, as taught by Etheridge, in order to have an injector that provides high efficiency of mixing, while providing cooling to the combustion chamber wall (Etheridge – Column 2, Lines 41-45).

    PNG
    media_image1.png
    660
    833
    media_image1.png
    Greyscale


Figure 3 - Annotated Figure from Etheridge
Regarding Claim 16, Ruffino in view of Stuart and Etheridge teach the invention as claimed and discussed above. Ruffino further teaches the chamber wall does not include cooling flow channels (Figure 2 – the rocket propulsion system shown by Ruffino does not have cooling channels). Further the rocket propulsion system of Stuart, which replaces that of Ruffino, as discussed above, shows that no cooling flow channels are used (Figure 1).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ruffino in view of Stuart and Etheridge as applied to claim 15 above, and further in view of Stein.

Regarding Claims 19 and 20, Ruffino in view of Stuart and Etheridge teach the invention as claimed and discussed above but do not teach (Claim 19) the propellant injector includes:
an oxidizer inlet;
an oxidizer distributor in fluid communication with the oxidizer inlet;
a fuel inlet;
a fuel distributor in fluid communication with the fuel inlet, the fuel distributer including the at least one fuel injector nozzle positioned to direct a flow of cooling fuel outwardly along the inwardly-facing chamber wall; 
a fuel piston movably positioned between the fuel inlet and the fuel distributor;
 an oxidizer piston movably positioned between the oxidizer inlet and the oxidizer distributor, and positioned to open an oxidizer flow path between the oxidizer inlet and the oxidizer distributor before the fuel piston open a fuel flow path between the fuel inlet and the fuel distributor;
Claim 20) a piston actuator port in fluid communication with the fuel piston and the oxidizer piston; and wherein
the fuel piston is positioned to engage a first surface of the oxidizer piston to drive both the fuel piston and the oxidizer piston to respective closed positions when a pressure at the actuator port is at a first level, and wherein the fuel piston and the oxidizer piston move relative to each other to respective open positions when a pressure at the actuator port is at a second level less than the first level.
However, Etheridge teaches (Claim 19) the propellant injector includes:
an oxidizer inlet (24);
an oxidizer distributor (Figure 4 – Column 3, Lines 26-29 – the ring formed by the pintle, 47, is the oxidizer distributor) in fluid communication with the oxidizer inlet (Figure 4 – the oxidizer flows from the inlet to the distributer);
a fuel inlet (35);
a fuel distributor (57) in fluid communication with the fuel inlet (Figure 4 – the fuel flows from the inlet to the fuel distributer), the fuel distributer including the at least one fuel injector nozzle positioned to direct a flow of cooling fuel outwardly along the inwardly-facing chamber wall (Figure 4 – Column 2, Lines 30-32 and Lines 43-45 and Column 3, Lines 34-37 and 59-62– the outermost injectors, 57, injects fuel outwardly along the wall to provide cooling).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further incorporated the teachings of (Claim 19) the propellant injector includes: an oxidizer inlet; an oxidizer distributor in fluid communication with the oxidizer inlet; a fuel inlet; a fuel distributor in fluid communication with the fuel inlet, 
Ruffino in view of Stuart and Etheridge, as discussed so far, do not teach (Claim 19) a fuel piston movably positioned between the fuel inlet and the fuel distributor;
 an oxidizer piston movably positioned between the oxidizer inlet and the oxidizer distributor, and positioned to open an oxidizer flow path between the oxidizer inlet and the oxidizer distributor before the fuel piston open a fuel flow path between the fuel inlet and the fuel distributor;
(Claim 20) a piston actuator port in fluid communication with the fuel piston and the oxidizer piston; and wherein
the fuel piston is positioned to engage a first surface of the oxidizer piston to drive both the fuel piston and the oxidizer piston to respective closed positions when a pressure at the actuator port is at a first level, and wherein the fuel piston and the oxidizer piston move relative to each other to respective open positions when a pressure at the actuator port is at a second level less than the first level.
However, Stein teaches a rocket propulsion system (Figure 1), with a propellant injector (16) including:
an oxidizer inlet (Figure 1 – Column 3, Lines 45-48);
an oxidizer distributor (30) in fluid communication with the oxidizer inlet (Figure 1 – Column 3, Lines 45-48 – the oxidizer flows from the inlet to the distributer);
85);
a fuel distributor (44) in fluid communication with the fuel inlet (Column 3, Line 72- Column 4, Line 2 – the fuel flows from the inlet to the distributor);
(Claim 19) a fuel piston (48) movably positioned between the fuel inlet and the fuel distributor (Figure 1 – Column 3, Lines 32-35 and Column 4, Lines 2-10 – the fuel piston is moveable positioned such that it can stop the flow of fuel and therefore is between the inlet and the distributor);
an oxidizer piston (64) movably positioned between the oxidizer inlet and the oxidizer distributor (Figure 1 – Column 3, Lines 45-56 – the oxidizer piston is in the flow path from the oxidizer inlet to the distributor), and positioned to open an oxidizer flow path between the oxidizer inlet and the oxidizer distributor before the fuel piston opens a fuel flow path between the fuel inlet and the fuel distributor (Figure 1 – Column 5, Line 58- Column 6, Line 3 and Column 6, Lines 21-36 – the piston, 66, is used press against the fuel piston to stop the flow of fuel and further provide movement of the oxidizer piston such that the oxidizer flow is stopped;  Therefore a reverse of the operation would see the oxidizer flow path opened before the fuel flow path is opened); 
(Claim 20) a piston actuator port (80) in fluid communication with the fuel piston and the oxidizer piston (Figure 1 – Column 3, Lines 65-70 and Column 5, Line 58 – Column 6, Line 3 – the actuator port provides fluid to drive the piston, 66, to contact and drive the fuel and oxidizer pistons and is provided fluid from the tank that provides fluid to pressurize the oxidizer tank where the oxidizer flows to be in contact with both the fuel and oxidizer pistons, therefore the port is in fluid communication with the fuel and oxidizer pistons); and wherein
the fuel piston is positioned to engage a first surface of the oxidizer piston to drive both the fuel piston and the oxidizer piston to respective closed positions (Figure 1 – Column 5, Line 58- Column 6, Line 3 - the fuel piston is in contact with the outer surface of the oxidizer piston where the fuel piston drives both the fuel piston and oxidizer piston to a closed position) when a pressure at the actuator port is at a first level (Figure 1 – Column 5, Line 58- Column 6, Line 3 - the fuel piston and oxidizer piston are driven to a closed position when the pressure provided by the port is at a first level), and wherein the fuel piston and the oxidizer piston move relative to each other to respective open positions when a pressure at the actuator port is at a second level less than the first level (Figure 1 – Column 5, Line 58- Column 6, Line 3 and Column 6, Lines 21-36 - the fuel piston and oxidizer piston move to an open position when the pressure provided by the port is at a second level which is less than the first level).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Ruffino in view of Stuart and Etheridge, but modifying the propellant injector such that it includes (Claim 19) a fuel piston movably positioned between the fuel inlet and the fuel distributor;  an oxidizer piston movably positioned between the oxidizer inlet and the oxidizer distributor, and positioned to open an oxidizer flow path between the oxidizer inlet and the oxidizer distributor before the fuel piston open a fuel flow path between the fuel inlet and the fuel distributor; (Claim 20) a piston actuator port in fluid communication with the fuel piston and the oxidizer piston; and wherein the fuel piston is positioned to engage a first surface of the oxidizer piston Stein – Column 1, Lines 35-37).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ruffino in view of Stuart and Etheridge as applied to claim 15 above, and further in view of Reinicke (U.S. Pre-grant Publication 2006/0225794), hereinafter Reinicke, and Teacherson (U.S. Pre-grant Publication 2010/0044494), hereinafter Teacherson.

Regarding Claim 21, Ruffino in view of Stuart and Etheridge teach the invention as claimed and discussed above but do not teach an oxidant tank coupled to the propellant injector;
an exit vent coupled to the oxidant tank and being configured to release oxidant from the oxidant tank when a pressure differential across a wall of the oxidant tank exceeds a threshold value; and
an entry vent coupled to the oxidant tank and positioned to permit air entry into the oxidant tank during vehicle descent.
However, Stuart teaches an oxidant tank (40) coupled to the propellant injector (Figure 1 – the oxidant tank, 40, is connected to the injector, 26, via conduits as shown in Figure 1).

Ruffino in view of Stuart and Etheridge, as discussed so far, do not teach an exit vent coupled to the oxidant tank and being configured to release oxidant from the oxidant tank when a pressure differential across a wall of the oxidant tank exceeds a threshold value; and
an entry vent coupled to the oxidant tank and positioned to permit air entry into the oxidant tank during vehicle descent.
However, Reinicke teaches a rocket propellant tank system (Paragraph 0001) with a tank (Figure 1 -Paragraph 0006 – the valve is connected to a tank) that includes an exit vent (Paragraph 0006 – the valve is an exit vent) coupled to the tank (Paragraph 0006 – the exit vent is coupled t the tank) and being configured to release fluid from the tank when a pressure differential across a wall of the tank exceeds a threshold value (Paragraph 0006 – the valve vents fluid when the pressure in the tank is too high and therefore the pressure differential across the wall exceeds a threshold valve, since the pressure differential is directly based on the internal pressure).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Ruffino in view of Stuart and Etheridge by including an exit vent coupled to the oxidant tank, of Ruffino in view of Stuart and Etheridge, and being configured to release oxidant from the oxidant tank when a pressure differential across a wall of the oxidant tank exceeds a threshold value, as taught by Reinicke – Paragraph 0002).
Ruffino in view of Stuart, Etheridge and Reinicke do not teach an entry vent coupled to the oxidant tank and positioned to permit air entry into the oxidant tank during vehicle descent.
However, Teacherson teaches a space vehicle (Abstract) with a tank (30) wherein the tank has an entry vent (Paragraph 0034 – air is permitted to flow into the tank, 30, therefore there is an entry vent) coupled to the tank (Paragraph 0034 – air is permitted to flow into the tank, 30, therefore there is an entry vent that is coupled to the tank) and positioned to permit air entry into the tank during vehicle descent (Paragraph 0048 – the air is permitted into the tank during descent).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Ruffino in view of Stuart, Etheridge and Reinicke by including an entry vent coupled to the oxidant tank, of Ruffino in view of Stuart, Etheridge and Reinicke, and positioned to permit air entry into the oxidant tank during vehicle descent, as taught by Teacherson, in order to re-pressurized the tank and to allow the propulsion system to be purged of propellant remnants thereby making the vehicle fully “safed” (Teacherson – Paragraphs 0048 and 0049).

Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT THOMAS whose telephone number is (571)272-4813. The examiner can normally be reached Monday-Friday 8:00am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/KYLE ROBERT THOMAS/Examiner, Art Unit 3741